          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

KAREN J. MCINTOSH                                         PLAINTIFF

v.                     No. 4:17-cv-757-DPM

COUNTRY CLUB OF LITTLE ROCK;
and JUDITH M. REEVES afk/a JODI REEVES              DEFENDANTS

                          JUDGMENT
     The amended complaint is dismissed with prejudice.



                              D.P. Marshall Jr.
                              United States District Judge
